We overruled defendant in error's motion to dismiss this appeal, because we were satisfied that plaintiff in error filed his brief in ample time before the cause was submitted for it to have been answered. Defendant in error filed no brief.
There were no new or important questions presented by assignment, nor any authorities cited in support of any of them.
We have read and considered the brief filed by plaintiff in error, and the supposed errors assigned.
This is a fact case. The issues were submitted to the jury, and they found for defendant in error. As we believe substantial justice has been obtained, we do not feel inclined to disturb the judgment and send the case back for another trial. Whitaker v. McCarty (Com.App.) 221 S.W. 572.
There is no reversible error assigned, and the assignments are all overruled, and the judgment is affirmed.